Case 1:21-cv-00046-KD-N Document 10 Filed 03/16/21 Page 1 of 1                    PageID #: 127




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

DENNIS CHRISTOPHER WALKER                      )
and GEOFFREY CHRISTIAN                         )
WALKER, as the personal                        )
Representatives of the Estate of               )
Thomas L. Walker, deceased,                    )
      Plaintiffs,                              )
                                               )
v.                                             ) CIVIL ACTION NO. 1:21-00046-KD-N
                                               )
APRIL YEARLING, et al.,                        )
     Defendants.                               )


                                            ORDER

       After due and proper consideration of the issues raised, and there having been no objections

filed, the Report and Recommendation of the Magistrate Judge (Doc. 9) made under 28 U.S.C. §

636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR 72(a)(2)(S), and

dated February 23, 2021, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that the preliminary scheduling order (Doc. 6) is

VACATED, and that this case be remanded sua sponte to the Circuit Court of Baldwin County,

Alabama, under 28 U.S.C. § 1447(c) for lack of subject-matter jurisdiction.

       DONE and ORDERED this the 16th day of March 2021.


                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
